Principal and Agent.
This action was brought to recover damages of the defendant because it had falsely represented itself to be the agent of the town of Belhaven for the purchase of certain material — jute and steel — which the town needed in the construction of a light, water, and sewerage system. At the conclusion of the evidence, and on defendant's motion, the court ordered the action to be dismissed as on a nonsuit, and plaintiff appealed. This was done, as we infer from a careful examination of the record, because it appeared that the defendant was acting rightfully as agent of the town at the time the goods were ordered, without regard to subsequent events, by which the town, by the action of the court, was deprived, at least temporarily, of the power to proceed in the matter, which power was eventually restored. The defendant was in no default in its dealings with the plaintiff, and not liable to it, as alleged, and the nonsuit was, therefore, properly ordered.
The plea of the statute of limitations may present more difficulty, but it is unnecessary to discuss it here.
No error.